NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 27 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 17-50423

                Plaintiff-Appellee,             D.C. No. 2:13-cr-00484-CAS-4

 v.
                                                MEMORANDUM*
FREDDIE MONTES, a.k.a. Fredrico
Montes,

                Defendant-Appellant.

                   Appeal from the United States District Court
                       for the Central District of California
                   Christina A. Snyder, District Judge, Presiding

                          Submitted February 19, 2019**

Before:      FERNANDEZ, SILVERMAN, and WATFORD, Circuit Judges.

      Freddie Montes appeals from the district court’s judgment and challenges

the 200-month sentence imposed following his guilty-plea conviction for multiple

drug offenses involving marijuana and methamphetamine, in violation of 21

U.S.C. §§ 841(a)(1), (b)(1)(A), 846 and 18 U.S.C. § 2. We have jurisdiction under


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
28 U.S.C. § 1291, and we affirm.

      Montes contends that the district court erred by applying a four-level

aggravating role enhancement under U.S.S.G. § 3B1.1. We review for abuse of

discretion. See United States v. Gasca-Ruiz, 852 F.3d 1167, 1170 (9th Cir. 2017)

(en banc). Contrary to Montes’s contention, the district court was not required to

discuss expressly each aggravating-role factor. See United States v. Whitney, 673

F.3d 965, 975 (9th Cir. 2012) (“It is not necessary that the district court make

specific findings of fact to justify the imposition of the role enhancement.”). The

record demonstrates that the court was “well aware” of these factors at the time of

sentencing. United States v. Diaz, 884 F.3d 911, 916 (9th Cir. 2018). The record

also demonstrates that Montes exercised control over drug couriers who distributed

large quantities of methamphetamine and marijuana to co-conspirators, and was

responsible for coordinating high-level meetings between the La Familia drug

cartel and the Mexican Mafia prison gang concerning drug-trafficking activities.

On this record, the district court did not abuse its discretion by imposing the

enhancement. See U.S.S.G. § 3B1.1 cmt. n.4; Whitney, 673 F.3d at 975.

      Montes next contends that the district court erred in imposing a 200-month

sentence because the record suggests that it intended to impose a 180-month

sentence. The record belies Montes’s contention. The district court repeatedly

stated on the record that it was imposing a sentence of 200 months. While the


                                          2                                       17-50423
court initially considered the possibility of imposing a 180-month sentence, it later

explained that Montes’s extensive role in the drug conspiracy warranted a 200-

month sentence.

      Finally, Montes contends that the sentence is substantively unreasonable.

The district court did not abuse its discretion. See Gall v. United States, 552 U.S.

38, 51 (2007). The below-Guidelines sentence is substantively reasonable in light

of the 18 U.S.C. § 3553(a) sentencing factors and the totality of the circumstances,

including the large quantity of drugs Montes distributed and his extensive role in

the drug conspiracy. See Gall, 552 U.S. at 51. Montes has not demonstrated any

unwarranted sentencing disparities with the sentences of his co-conspirators.

      AFFIRMED.




                                          3                                     17-50423